       Case: 1:17-md-02804 Doc #: 3689 Filed: 04/09/21 1 of 6. PageID #: 510846




                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION

    IN RE: NATIONAL PRESCRIPTION                         )    MDL 2804
    OPIATE LITIGATION                                    )
                                                         )    Case No. 1:17-md-2804
    THIS DOCUMENT RELATES TO:                            )
                                                         )    Judge Dan Aaron Polster
    All Cases                                            )
                                                         )    ORDER
                                                         )



         Before the Court are CVS’s (Doc. #: 3659) and Walmart’s (Doc. #: 3661) Objections to

the Special Master’s Order Regarding Various Discovery Issues (Doc. #: 3655). Plaintiffs’ filed

Opposition Responses to both objections. Doc. ##: 3678 (CVS); 3684 (Walmart). Walmart filed a

Reply in support of its objection. Doc. #: 3686. For the reasons described below, both objections

are OVERRULED and the Special Master’s Discovery Order is AFFIRMED.

         Early in this MDL, in order to manage the geographic scope of discovery, the Special

Master used Federal Rule of Civil Procedure 26(b)(1)’s proportionality analysis to define two

broad categories of discovery. See Discovery Ruling No. 2 (Doc. ##: 693). The scope of discovery

was geographically limited based on the category into which the requested discovery was

classified. Those Categories were: Category 1, which focused on documents related to “primarily

centralized and over-arching [subjects], applying broadly to [Defendants’] opioid products,” and

were ordered to be produced nationally. Id. at 4 (emphasis added).1 And Category 2, which

included “documents related to decentralized, customer-specific materials, such as sales call notes


1
 More specifically, but not exclusively, Category 1 included “documents related to marketing and promotion, brand
planning and strategy, sales training and sales bulletins, prescriber educational materials, distribution monitoring,
advocacy groups, speakers bureau programs, continuing medical education, diversion, suspicious order reports,
adverse event reports, and regulatory activity.” DR-2 at 4.
     Case: 1:17-md-02804 Doc #: 3689 Filed: 04/09/21 2 of 6. PageID #: 510847




and transactional data,” and were, generally, ordered to be produced only in Plaintiffs’ counties.2

Id. (emphasis added). The categories have been, and will continue to be, a useful tool for analyzing

and resolving discovery disputes; but, as the Special Master points out, “not all types of discovery

fall neatly into Category One or Two.” Discovery Order at 4, 7. The documents that are the subject

of the Special Master’s Discovery Order are such documents.

        Broadly speaking, CVS objects to producing documents that pertain to national staffing

and performance metrics as applied to or by local pharmacies in non-Track Three counties. The

national character of the performance metrics implicates Category 1, while the fact that the

documents are specific to non-Track Three pharmacies implicates Category 2. Similarly, the

documents to which Walmart objects relate to internal “Home Office” communications among

various national-level executives in which they discuss potential problems at pharmacies in non-

Track Three counties. The fact that these documents are contained in the custodial files of national-

level employees implicates Category 1, while the subject of the documents pertains to non-Track

Three pharmacies, also implicating Category 2. Thus, the documents touch both categories, but

fall neatly into neither.

        In a dispute such as this, where contested documents defy categorization under the Special

Master’s rubric, the Special Master wisely relied on, as he put it, “the animating principle

undergirding the bright-line rules set out in Discovery Ruling No. 2.” Discovery Order at 8. That

is, of course, Federal Rule of Civil Procedure 26(b)(1). The dispute here is whether Track Three

Plaintiffs are entitled, under Rule 26(b)(1) of the Federal Rules of Civil Procedure, to obtain

documents that, although facially about non-Track Three pharmacies, nevertheless concern the



2
 This was not a hard and fast rule. Upon consideration of Fed. R. Civ. P. 26’s balancing test, some documents were
ordered produced state-wide. See Discovery Order at 4 (citing supporting orders). The question at issue here,
however, is only whether documents need to be produced nationally or in the Track Three counties.

                                                        2
     Case: 1:17-md-02804 Doc #: 3689 Filed: 04/09/21 3 of 6. PageID #: 510848




effectiveness of the Pharmacy Defendants’ national policies—policies that necessarily affect

pharmacies located within Track Three counties.

       Under Rule 26, “Parties may obtain discovery regarding any nonprivileged matter that is

relevant to any party’s claim or defense and proportional to the needs of the case.” Fed. R. Civ.

P. 26(b)(1) (emphasis added). Both CVS’s and Walmart’s objections fall into three broad

categories: relevance, proportionality, and reliance on past MDL-discovery precedent. Each

category is discussed below.

       Both Pharmacy Defendants argue that the discovery sought by Plaintiffs is not relevant

because the requested documents are specific to pharmacies that are not located in Track Three

counties. It is true that the pharmacies referred to in these documents are not in the Track Three

counties. That fact alone, however, does not make those documents irrelevant. In fact, the Court

concludes these documents are highly relevant.

       Both CVS and Walmart had national policies. When any Pharmacy Defendant issues a

national policy, it should expect feedback from its pharmacies about the effectiveness of that

policy. That feedback could conceivably come from any of its pharmacies, anywhere in the

country. It does not matter which pharmacy the feedback comes from. The feedback is necessarily

national in scope because it implicates the effectiveness of the national policy. There is no reason

to believe, for example, that feedback regarding CVS’s national staffing and performance metrics

is only relevant if it comes from Lake or Trumbull counties, rather than from anywhere else in the

country. Anything that affects a national policy necessarily affects the Track Three pharmacies.

Therefore, because these documents tend to show the effectiveness of the Pharmacy Defendants’

national policies—an issue that is at the very heart of this litigation—they are highly relevant.




                                                 3
      Case: 1:17-md-02804 Doc #: 3689 Filed: 04/09/21 4 of 6. PageID #: 510849




         Walmart and CVS both argue that, even if the Court finds the documents relevant, it should

not find their production proportional to the needs of Track Three because of the burden associated

with retrieving, reviewing, and producing the documents. Federal Rule 26(b)(1) provides several

factors a Court should consider when weighing the proportionality of discovery. The Pharmacy

Defendants’ objections focus primarily on the sixth factor: “whether the burden or expense of the

proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1).3

         The dispute at issue is whether the re-review of a relatively small number of custodial files

is so burdensome that it outweighs the likely benefit of producing these documents.4 Both CVS

and Walmart assert that it does. The Court disagrees. Beyond the conclusory assertion itself, the

Pharmacy Defendants provide little, if any, support for their assertion that the burden of this

discovery will outweigh the benefit. The primary example of burden provided by CVS and

Walmart is that an undisclosed number of documents will have to be re-reviewed for

responsiveness and privilege. The Court finds that the Special Master correctly weighed the burden

to CVS and Walmart against the likely benefit of the discovery, and agrees with the Special

Master’s analysis. The burden, as described by CVS and Walmart, does not outweigh the likely

benefit to be gained from production of the ordered discovery.

         Finally, Walmart and CVS assert that the Special Master’s Discovery Order represents a

“last-minute course-change” in MDL discovery order precedent that they “extensively litigated

and relied upon for years.” Walmart Objection at 1. These arguments, however, rely on the



3
  The Rule states the Court’s proportionality analysis should consider “the importance of the issues at stake in the
action, the amount in controversy, the parties’ relative access to relevant information, the parties’ resources, the
importance of the discovery in resolving the issues, and whether the burden or expense of the proposed discovery
outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1). Although the Court does not analyze these factors
individually, each tend to favor production in this context, further strengthening the Court’s conclusion.
4
 For reference, Plaintiffs seek discovery from only four custodial files in the case of CVS and fourteen in the case
of Walmart.

                                                           4
        Case: 1:17-md-02804 Doc #: 3689 Filed: 04/09/21 5 of 6. PageID #: 510850




Pharmacy Defendants’ own classification of these documents as Category 2. But, as stated

above—and by the Special Master in his Discovery Order—these documents defy classification.

In the end, the Court does not believe that the Special Master’s Discovery Order constitutes a

departure from the Court’s prior discovery orders. Instead, what this dispute represents is a special

case where documents do not fit neatly into either category.5

          CVS separately objects to the “drug scope” of the Special Master’s Discovery Order. See

CVS Objection at 4–5. The Court finds the Special Master’s analysis well-reasoned and articulate

and sees no reason to disturb it. In any event, CVS asserts that “no such metric exists at CVS,”

CVS Objection at 4, and so, presumably, the burden of producing such a metric will be essentially

zero.

          Finally, the Court notes that, at this point, there is no way to know who will be helped by

the production of these documents. If, for example, there was very little negative feedback from

CVS pharmacies nationwide, then that evidence will be very helpful to CVS at the Track Three

trial. Conversely, if CVS was receiving lots of negative feedback from around the country, yet did

nothing in response, that evidence would be very helpful to Plaintiffs. The same is true regarding

the Walmart documents: if it turns out that there were very few complaints from pharmacists

around the country, that will be very helpful to Walmart at trial in defending their corporate

practices. On the other hand, should it turn out that there were a significant number of complaints

from pharmacists around the country and Walmart did nothing, that evidence would strengthen

Plaintiffs’ case.



5
 The Pharmacy Defendants’ classification is not without some merit. As Walmart points out, the documents contain
some characteristics of other Category 2 documents. See Walmart Objection at 10-13. However, they also have
some characteristics of Category 1. For example, when documents are retrievable from the custodial files of
“primarily centralized” national-level employees, that should suggest that those documents also have at least some
national relevance and, thus, implicate Category 1. See DR-2 at 4.

                                                        5
    Case: 1:17-md-02804 Doc #: 3689 Filed: 04/09/21 6 of 6. PageID #: 510851




      Accordingly, CVS’s and Walmart’s Objections to the Special Master’s Order Regarding

Various Discovery Issues are OVERRULED.

            IT IS SO ORDERED.




                                            /s/ Dan Aaron Polster April 9, 2021
                                            DAN AARON POLSTER
                                            UNITED STATES DISTRICT JUDGE




                                           6
